DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-5 and 10-13 in the reply filed on 22 August 2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0046], “planer” should be “planar”. The last sentence in paragraph [0047] should end with “outer shell 118” instead of “118”. In paragraph [0054], “planer” should be “planar”. In paragraph [0057], “cooler assembly 300” should be “cooler assembly 200”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 4, the recitation “the inner volume sealable by at least one lid” should be “at least one lid configured to seal the inner volume”.  
Claim 10 is objected to because of the following informalities: In line 4, the recitation “the inner volume sealable by at least one lid” should be “at least one lid configured to seal the inner volume”. In line 5, the recitation “removable” should be “removably”.
Claim 13 is objected to because of the following informalities: In line 2, the recitation “connectable” should be “is connected”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,118,830 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0274837 A1 (Christensen).
With respect to claim 1: Christensen discloses a cooler assembly (“food and beverage cooler system”) comprising: an outer body (housing 20) defining an inner volume (first cavity 23 and second cavity 25), the inner volume adapted to store a quantity of food; the inner volume sealable by at least one lid (first cover 50 and second cover 60); and a supplemental volume disposed in the at least one lid (Fig. 13), the supplemental volume extending into the inner volume of the cooler assembly (Fig. 13).
With respect to claim 3: Christensen discloses wherein the inner volume is separated into two separate and distinct components (Fig. 12).

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,415,868 B2 (Grepper).
With respect to claim 1: Grepper discloses a cooler assembly (cooler 100) comprising: an outer body (cooler body 110) defining an inner volume (Fig. 3C), the inner volume adapted to store a quantity of food; the inner volume sealable by at least one lid (lids 130 and 140; lid 300 in Figs. 6-7 is lid 140); and a supplemental volume disposed in the at least one lid (internal space of lid 300 in Figs. 7A-7C or volume holding plates 286 in lid 130), the supplemental volume extending into the inner volume of the cooler assembly (when lids 130 and 140 are closed as shown in Figs. 1A-2B).
With respect to claim 3: Grepper discloses wherein the inner volume is separated into two separate and distinct components (Fig. 8C).
With respect to claim 4: The claim recites “wherein the supplemental volume is configured to store a battery powered appliance”. Due to the use of “configured to”, the claim, as written, requires the supplemental volume to be able to store a battery powered appliance. The claim, as written, does not positively recite the battery powered appliance. 
Grepper Figs. 7A-7C show a battery 352 and space within the “supplemental volume” of the lid 300. The space within lid 300 is capable of holding some battery powered appliance, and meets the claim as written. 
With respect to claim 5: Due to the use of “configured to” in claim 4, claim 5 requires the supplemental volume to be capable of storing a battery powered vacuum sealer. Claim 5 does not positively recite a battery powered vacuum sealer. 
The volume in Grepper’s lid 300 is capable of storing some battery powered vacuum sealer, and meets the claim as written.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0101301 A1 (Volin).
With respect to claim 1: Volin discloses a cooler assembly (portable caddy system 101) comprising: an outer body (shell 103) defining an inner volume (vault 102), the inner volume adapted to store a quantity of food; the inner volume sealable by at least one lid (lid 109); and a supplemental volume disposed in the at least one lid (compartments 124 and/or cavity 129), the supplemental volume extending into the inner volume of the cooler assembly (Fig. 6D shows compartments 124 extending into vault 102; Fig. 7C shows cavity 129 extending into vault 102).
With respect to claim 4: The claim recites “wherein the supplemental volume is configured to store a battery powered appliance”. Due to the use of “configured to”, the claim, as written, requires the supplemental volume to be able to store a battery powered appliance. The claim, as written, does not positively recite the battery powered appliance. 
Volin Figs. 4-8C show compartments 124 and/or cavity 129 is/are capable of holding some battery powered appliance, and meets the claim as written. 
With respect to claim 5: Due to the use of “configured to” in claim 4, claim 5 requires the supplemental volume to be capable of storing a battery powered vacuum sealer. Claim 5 does not positively recite a battery powered vacuum sealer. 
Volin’s compartments 124 and/or cavity 129 is/are capable of storing some battery powered vacuum sealer, and meets the claim as written.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,947,032 (Meier).
With respect to claim 10: Meier discloses a cooler assembly (“portable picnic cooler”) comprising: an outer body (base 12 and walls 14/16/18/20) defining an inner volume (enclosure 22), the inner volume adapted to store a quantity of food, the outer body having an outer edge (Figs. 1 and 3)); the inner volume sealable by at least one lid (cover 24); and a removable table (table 36) removable connected to the lid (via cavity 32 and open end 34), the removable table having a first edge (@ end 38), the removable table connectable to the outer edge of the outer body at the first edge of the table (by putting end 38 on handle 48 or 50).
With respect to claims 11-13: Meier Figs. 1 and 5 show the “stowed position” defined by claims 11-12. Meier Fig. 3 and col. 2, line 57 to col. 3, line 67 disclose the “use position” defined by claims 11 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101301 A1 (Volin) as applied to claim 1 above, and further in view of US 6,993,931 B1 (Hamilton).
With respect to claim 2: Volin discloses a pivoting lid 125 (Figs. 3-4 and 21-22). The lid 125 is a “cover” as claimed. The lid 125 being in the position of Figs. 3 and 22 meets “also being a table” as claimed, because the flat upper surface of the lid 125 is usable as a table. 
Volin does not disclose the lid being slidable as claimed. Hamilton Fig. 4 and col. 4, lines 49-54 disclose a slidable lid 85 in the top surface (pivoting lid) 22 of cooler assembly 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Volin’s lid 125 slide instead of pivot/hinge, as an obvious variation of the motion of lid 125. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101301 A1 (Volin) as applied to claim 1 above, and further in view of US 2018/0141739 A1 (Hengen).
With respect to claim 3: Volin Figs. 11, 15D-15E, 18-20B, 32-38, 40B, and 43E-44 show different embodiments of subdividing the vault 102 to hold two growlers (@ recesses 105) and a CO2 tank (@ recess 104). Volin does not disclose the vault 102 separated into two separate and distinct components as claimed.
Hengen shows it is known in the cooler art to subdivide cooler interiors into separate and distinct components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide separate and distinct components (compartments) for the CO2 tank and the growlers, as an obvious variation of Volin’s invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637